

LICENSE FOR SOFTWARE DEVELOPMENT AND DISTRIBUTION AGREEMENT
 
This License Agreement for Software Development and Distribution ("Agreement")
is entered into as of June 30, 2008 (the "Effective Date") by and between
Platinum Studios, Inc. ("Platinum"), a California corporation, and Brash
Entertainment, LLC ("Licensee"), a Delaware limited liability company. All
capitalized terms used in this Agreement and the attached Exhibits and Addenda
shall be defined terms in the Agreement or in the Glossary Addendum attached
hereto.
 
1. PROPERTY ELEMENTS: The elements of the "Property" licensed pursuant to the
terms and conditions of this Agreement shall consist collectively of (a) the
graphic novel “COWBOYS & ALIENS” and all copyrightable elements therein for
which copyright resides with Platinum; and (b) the name and the title treatment
logo of the graphic novel described in subsection (a). Platinum shall use
commercially reasonable efforts to obtain rights to motion picture elements of
the motion picture currently entitled “COWBOYS & ALIENS” (the “Motion Picture”),
including, without limitation, access to creative talent, access to the set, set
blue-prints and designs, costume designs, character voices and likenesses,
music, and other theatrical materials that will assist Licensee in creating the
Title (as defined below) (collectively, “Motion Picture Assets”) for purposes of
inclusion in the Title; provided, however, that a failure to obtain such rights
(notwithstanding commercially reasonable efforts to do so) will not result in a
breach of this Agreement. To clarify, with respect to character voices and
likenesses, Platinum shall use commercially reasonable efforts to provide
Licensee with the right to use such character voices and likenesses in the Title
with no further cost to Licensee. To the extent Platinum obtains any Motion
Picture Assets, such Motion Picture Assets shall be included within the
definition of Property and the rights granted hereunder, subject to any
contractual restrictions imposed by the motion picture studio producing the
Motion Picture.
 
2. RIGHTS GRANTED:
 
(a) Development Rights: Platinum grants to Licensee a non-transferable,
exclusive license to develop and release video game products derived from the
Property on the following platforms: (i) Console: Microsoft Xbox 360 ("Xbox
360"), Sony Playstation 2 ("PS2"), Sony PlayStation 3 ("PS3"), and Nintendo Wii
("Wii"); (ii) Handheld: Sony PSP ("PSP") and Nintendo Dual Screen ("DS"); (iii)
all PC-CD ROM and Mac formats ("PC/Mac"); (iv) Xbox Live Arcade for the video
game arena and like platforms from other first party proprietors, such as Sony
HOME, Sony Playstation Network, and Nintendo Wii Storefront (“First Party
Platforms”);  (v) online; (vi) wireless handheld devices such as mobile
telephones, PDAs, iPods, and Zunes; and (vii) any future or successor platforms
to the platforms named in this sentence to the extent such platforms are
commercially available during the Term (as defined in Paragraph 4 below)
(collectively, the “Platforms”). Such video games shall be referred to as the
"Title." The right to develop the Title shall include the non-exclusive right to
use, copy, and reproduce certain copyrightable elements from the Property.
Licensee may use any translations of the name of the Property within the
Territory, but Platinum makes no representation or warranty that such
translation(s) are available for use as game titles without violation of any
third party copyright or trademark for such purpose. Notwithstanding the
foregoing, Licensee acknowledges that Platinum has previously licensed to the
studio making the motion picture (the “Studio”) the right to create free online
games based on the Property solely for promotion of the motion picture, and that
such games do not constitute a violation or breach of this Agreement. Platinum
shall use its best efforts to encourage the Studio to use such games to promote
the Title, as well.


--------------------------------------------------------------------------------



Platinum shall provide access to or deliver to Licensee any Motion Picture
Assets to which it obtains the rights in a timely manner. Subject to any
limitations or conditions contained herein and/or in any third party agreements
of which Licensee has been notified, Platinum shall use commercially reasonable
efforts to obtain the right for Licensee to use the elements of the Motion
Picture Assets on the packaging for the Title and in the marketing and promotion
thereof, provided however that no likenesses of any of the actors from the
Property may be used on the packaging or in the marketing of the Title unless
such talent likenesses are used in-game and may only be used as they appear
in-game. These Motion Picture Assets shall be delivered to Licensee on such
date(s) as mutually agreed by the parties.
 
(b) Mobile Rights: In addition to the rights set forth in Paragraph 2(a),
Platinum grants to Licensee the exclusive license to develop content based
solely on unique, game-only elements of the Title (“Unique Title Assets”) on
wireless handheld devices such as mobile telephones, PDAs, iPods, and Zunes
(“Mobile Rights”). Such Mobile Rights shall include, but are not limited to, the
right to develop the following: games that are derivative of the game set forth
in Paragraph 2(a), casual games, ringtones (including, but not limited to, real
tones, “teen buzz” ringtones, ringback tones, polyphonic ringtones, monophonic
ringtones, and watchtones), a mobile web (consisting of a WAP site with mobile
storefront capabilities), SMS and MMS text messaging, graphics (such as
wallpapers), and video (including, but not limited, to “mobi-sodes,” mobile
video content from the Property, and mobile video content from the Title). To
clarify, Mobile Rights do not include any Motion Picture Assets unless
separately granted such rights by the motion picture studio.
 
(c) Sequel/Prequel Rights: Platinum also grants to Licensee the exclusive right
to develop and release video games derived from any sequels or prequels to the
Property on the same financial terms as set forth in this Agreement. In
addition, Licensee shall have the exclusive right to develop and release sequel
or prequel video games derived from the Title, regardless of whether a sequel or
prequel to the Property is distributed or exploited, on terms to be negotiated
in good faith between the parties. Furthermore, Licensee shall have the
exclusive right to develop and release non-sequel video games derived from the
Property on terms to be negotiated in good faith between the parties. Any
sequels or prequels must be released during the Term.
 
(d) Publishing Rights: Platinum further grants to Licensee the exclusive right
to manufacture, publish, distribute, market, advertise, promote and sell the
Title, subject to any limitations or conditions that Platinum may specify in
this Agreement, throughout the Term and Territory (defined below)
 
(e) Sublicensing Rights: Licensee shall have the right to sublicense the rights
granted to it under this Agreement with respect to development and distribution
of the Title.
 
(f) Restriction on Rights: The rights being granted hereunder do not include the
right to use, copy, simulate or reproduce in the Title or in any marketing or
advertising materials therefor the names, likenesses, voices or character voices
of any of the actors who perform in the Property, or any film or audio clips
from the Property, without Platinum’s prior written approval and subject to the
obligations and limitations imposed on Platinum by the talents' agreements for
services for the Property and/or the relevant guild agreements.
 
-2-

--------------------------------------------------------------------------------



(g) Rights Reserved: Platinum reserves all rights not granted to Licensee
hereunder now known or hereafter created, including, without limitation, DVD (or
similar home video technology) clip and artwork -based games (using trivia and
simple puzzles and the like) with or without game boards, arcade game machines,
pachinko/pachisuro/pachislot games, slot machines and other gambling machines,
all of which may be derived from or based upon the Property and Platinum or its
Affiliates shall be free, without restriction, to exercise such rights during
the Term of this Agreement; provided, however, that any promotion for the Title
shall only be undertaken at the mutual agreement of the parties with respect to
all the terms and elements thereof, and as between Platinum and Licensee,
Licensee shall bear the expense of any such mutually agreed promotions.
 
(h) Credit: Platinum shall receive credit in the Title in a fashion commensurate
with industry standard, subject to applicable console manufacturer restrictions.
At a minimum, Platinum’s credit shall read: “Based on Platinum Studios Comics’
graphic novel created by Scott Mitchell Rosenberg.” This credit shall appear in
the manual, in the game, and on the back of the box (within a legal line).
 
Platinum makes no representation or warranty as to the amount of gross sales or
profits Licensee will derive from the rights licensed hereunder or that the
Property will appear or continue to appear in or as part of any program, motion
picture or other work or that any such work will be or continue to be exploited.
Platinum and/or its Affiliates may from time to time, at any time, delay,
discontinue, resume or change any present or future use of the Property;
provided however that any delay in the release of the Property in theaters shall
automatically extend the release obligations of Licensee by an amount of time
equal to the amount of the delay, and the parties shall negotiate in good faith
a reduction of the Guarantee set forth in Paragraph 6. The immediately preceding
sentence shall be subject to the obligations set forth in Paragraph 8.


3. EXCLUSIVITY/ HOLDBACK: Other than the rights reserved to Platinum in
Paragraph 2(f) and as may be otherwise limited or excepted in this Agreement,
Licensee shall have the exclusive right to use the elements of the Property in
accordance with the terms and conditions of this Agreement in connection with
video game rights for the Property granted hereunder during the Term. During the
Term, Platinum shall not authorize the Release for sale of video games based on
the Property. With respect to any prequels or sequels authorized pursuant to
Paragraph 2(c), the period of exclusivity shall extend for twelve (12) months
from the initial commercial release of such sequel or prequel, notwithstanding
any expiration of the Term.
 
4. TERM: The term of this Agreement shall commence on the Effective Date and,
unless terminated earlier in accordance with the terms set forth herein, shall
expire four (4) years from the Effective Date (the "Term"). In addition,
commencing on the initial commercial release of the Title and expiring five (5)
years thereafter, there shall exist for the Title an exploitation period
(“Exploitation Period”) during which the rights granted hereunder with respect
to the Title shall continue to allow Licensee to manufacture, package,
distribute, market, promote, advertise, sell, and otherwise exploit the Title.
The Exploitation Period shall be exclusive during such time as it coincides with
the Term, and shall be non-exclusive thereafter. Any extension of the Term or
the Exploitation Period shall be mutually agreed between the parties.

-3-

--------------------------------------------------------------------------------



5. TERRITORY: The territory to be covered by this Agreement is worldwide
("Territory").
 
6. GUARANTEE: Licensee shall pay to Platinum a minimum "Guarantee" for the Title
in the amount of US$250,000, which Guarantee shall be paid as follows: (a)
US$125,000 payable upon mutual execution of the Agreement; and (b) US$125,000
payable no later than July 31, 2008. If Licensee fails to pay the US$125,000
payment pursuant to subsection (b) of this Paragraph, then Platinum shall have
the right to terminate this Agreement, provided that it shall have no recourse
against Licensee for the payment of such US$125,000 and the payment pursuant to
subsection (a) of this Paragraph is non-refundable.
 
Production Fee: In addition to the Guarantee, Licensee shall pay to Platinum a
“Production Fee” for the Title, which is payable as follows: (a) US$125,000
payable upon the earlier of (i) commencement of production of the first Title,
or (ii) the date on which the motion picture upon which the Title is based is
greenlit for production (as such terms are commonly understood in the film
industry) by a major motion picture studio with a budget of no less than US$60
million; and (b) US$125,000 payable upon the earlier of (i) Platinum’s approval
of the Gold Master version of the first Title; or (ii) the theatrical release of
the motion picture upon which the Title is based. Such Production Fee is subject
to a further “Production Services Agreement” that shall be entered into between
the parties within thirty (30) days of the Effective Date.
 
Licensee shall have the right, any time during the Term, to seek one or more
third-parties to co-finance the development of the Title provided that such
co-financing arrangements shall not modify the terms of this Agreement.
 
The Guarantee and Production Fee shall serve as a non-refundable (except as
otherwise expressly provided herein) advance against and shall be recouped from
the Royalties and any Sponsorship Revenue (as defined in Paragraph 10) payable
to Platinum for the Title. The Guarantee, Production Fee, Royalties, and
Sponsorship Revenue are specific to this Agreement, and may not be
cross-collateralized for recoupment purposes with any other titles that are the
subject of other agreements between the parties.
 
7. ROYALTIES: Licensee shall pay to Platinum and Platinum shall earn a Royalty
from the Net Sales of all formats of the Title as set forth below. 
 
(a)  Console and Handheld Platforms: License shall pay to Platinum and Platinum
shall earn the following Royalties from the Net Sales of all console and
handheld formats of the Title in the Territory:
 
8% of Net Sales on sales of 1 to 600,000 units sold and not returned; and
10% of Net Sales on sales of 600,001 + units sold and not returned.


-4-

--------------------------------------------------------------------------------



(b)  First Party Platforms: Platinum shall receive 10% of all revenue received
by Licensee in connection therewith, less any unaffiliated third-party costs.
 
(c) Mobile: Platinum shall receive 25% of all revenue received by Licensee in
connection therewith, less any unaffiliated third-party costs.
 
(d)  Digital Distribution: Platinum shall receive 25% of all revenue received by
Licensee in connection therewith.


As used herein, "Net Sales" of the Title (or format thereof) shall mean the
gross invoice Wholesale Price of shipments of all units of the Title to
unrelated third parties (including without limitation shipments made by
Licensee, its affiliates and/or distributors) less (i) fully burdened cost of
goods and platform and licensing fees; (ii) actual price protection and returns
provisions; (iii) actual tax, excise, and duties; (iv) actual trade discounts
incurred; (v) royalties to unaffiliated third parties; and (vi) actual marketing
and distribution costs. Licensee may deduct a reasonable reserve for items (ii)
and (iv) not to exceed 20% of Net Sales in the aggregate ("Title Reserve"). The
Title Reserve shall be used as a holdback to account for the actual returns,
price protection, mark-down and allowance percentages that are permitted above
per the definition of Net Sales. The Title Reserve shall be liquidated six (6)
months after the sale of the Title unit, which liquidation shall start six (6)
months after the first sale of the Title and continue each calendar quarter
thereafter.
Net Sales shall be calculated, and the Royalty shall accrue to Platinum, when
the Title is shipped and/or invoiced, whichever comes first.


"Wholesale Price" means the actual price Licensee charges to those who
ultimately sell the Title (i.e. retailers or third-party distributors) to the
public. If Licensee sells the Title directly to consumers, the Wholesale Price
shall mean the price charged the consumer (less shipping and handling fees and
sales tax, if any).
 
Licensee shall in good faith attempt not to reduce its Wholesale Price for the
Title in the first four (4) months of Initial Release; provided, however,
Licensee reserves all rights to set its prices (including, but not limited to,
wholesale) for the Title for its customers, which shall include, but is not
limited to, the right to reduce the Wholesale Prices of the Title as may be
commercially necessary during the first four (4) months of Initial Release.
Licensee shall treat the Title with respect to price reductions in a similar
fashion and manner to other comparable titles published by Licensee.
 
With respect to the merchandising of Unique Title Assets, which rights shall be
controlled by Platinum, Platinum acknowledges and agrees that Licensee shall
receive 50% of all revenue received by Platinum with respect to such Unique
Title Assets, less any unaffiliated third-party costs.

-5-

--------------------------------------------------------------------------------



8. RELEASE OBLIGATIONS: Licensee shall Release the Title on all platforms in the
United States concurrent with the theatrical release of the Property in the
United States (currently scheduled for release in Summer 2010). Platinum shall
apprise Licensee of the theatrical release date and the DVD release date of the
Property as soon as is reasonably practicable. Licensee acknowledges that the
intent of this Agreement is to have the Release of the Title on all platforms
coincide with the theatrical release of the Property. As such, should the
theatrical release date of the Property be changed to a date later than that
which shall be identified initially and notified to Licensee, Licensee shall be
timely informed in writing by Platinum of such change and Licensee shall adjust
its release of the Title to coincide with the revised theatrical release date.
Notwithstanding the foregoing, in the event that the theatrical release of the
Property is delayed more than 90 days from the currently-anticipated release
date, then Platinum and Licensee shall negotiate in good faith a potential
reduction in the Guarantee to off-set resulting development and marketing costs.
If Licensee fails to release all formats of the Title by the date that is three
(3) months after the date described above (subject to further extension for any
intervening force majeure events), Platinum at its election may either terminate
this Agreement with respect to only that format of the Title not Released by
such dates or terminate this Agreement pursuant to Paragraph 23. 
 
9. DISTRIBUTION OBLIGATIONS:
 
Licensee shall have the right to distribute the Title in all customary and
standard channels of distribution, including, but not limited to, trade, retail,
rental outlets, online, digitally, and mobile (“on” and “off” deck).
 
Should Licensee enter into a bundle/OEM arrangement or non-traditional
distribution deal for the Title for which Licensee receives financial
remuneration, Platinum shall receive 8% of net licensing fees received by,
accruing or credited to Licensee for Bundles, and 8% net licensing fees received
by, accruing or credited to Licensee for OEMs. "Net licensing fees" shall mean
gross revenue from any such transaction less only refunds Licensee is required
to make to its licensee but in no event will Licensee deduct any administration
or agency fees.
 
In connection with Licensee's distribution rights, it shall comply with the
following:
 
(a) Concept Approval: Licensee shall be responsible for and shall obtain from
the appropriate console and handheld manufacturing entities concept and
manufacturing approval for the Title.
 
(b) Duplication: Licensee shall be responsible for having the Title manufactured
and duplicated and for all costs thereof. Licensee shall supply to the console
and handheld manufacturers or their licensed manufacturers the master(s),
samples of the Title, the documentation and manuals for the Title, and all other
collateral material as have been approved by Platinum that are reasonably
required to manufacture, or have manufactured the Title.
 
(c) Manufacturing Royalties: As between Platinum and Licensee, Licensee shall be
solely responsible for the payment of any fees and/or manufacturing royalties
due to the appropriate manufacturing entities for the manufacture and/or sale of
the Title.
 
(d) ESRB and First Party Platforms Compliance/Authorized Publisher: Licensee
shall submit to the ESRB and its foreign ratings board equivalents the Title and
all other materials required to be submitted for ratings compliance, the costs
for which Licensee shall bear, and Licensee shall comply with all rules and
regulations established by the ESRB and its foreign equivalents regarding the
distribution of video game products. In addition, Licensee shall submit to the
first parties the title and all other materials required to be submitted for
compliance with the ratings system of First Party Platforms, the costs for which
Licensee shall bear, and Licensee shall comply with all rules and regulations
established by the first parties regarding the distribution of video game
products. Licensee shall be an authorized publisher with any or all of Sony,
Microsoft, or Nintendo for all formats of the Title specified in Paragraph 2(a)
in time to secure all necessary concept approvals of the Title.

-6-

--------------------------------------------------------------------------------



(e) Product Support: Licensee shall provide all customer product support,
including technical support, for the Title in the Territory in the same manner
as it provides such support for any other title that it distributes and/or
publishes.
 
(f) Solicitation of Sales: So long as the Agreement has not been terminated or
otherwise expired, Licensee shall use all reasonable commercial efforts as are
standard within the video game industry to solicit Sales Transactions throughout
the Territory during the Term of this Agreement.
 
(g) No Preferential Treatment: Platinum acknowledges and understands that
Licensee is under no obligation to treat Platinum's products preferentially to
any other software products which Licensee has the right to sell or license.
Notwithstanding the foregoing, Licensee warrants, represents and agrees that it
will cause the Title to be manufactured and distributed in a first class manner.
 
(h) Shipping: As between Platinum and Licensee, Licensee shall be responsible
for providing the Title to its Customers (including all appropriate shipping and
insurance costs).
 
(i) Modifications: Licensee shall not modify the Title, including for
customization purposes, without the prior written approval of Platinum.
 
(j) Compliance with all Laws: Licensee shall comply with all laws, rules,
treaties, and regulations governing the development, manufacture, promotion,
marketing and distribution of the Title throughout the Territory and in the
collection of any consumer information via the Internet or otherwise.
 
(k) Localization: Licensee shall localize the English language version of the
Title, both audio and text, and the packaging of the Title into the following
languages: French, German, Italian, and Spanish. Licensee shall determine any
additional foreign territories in which it will cause the Title to be
distributed, and will further determine, in its professional judgment, the
extent to which the English language version of the Title, both audio and text,
and the packaging of the Title will be translated and dubbed into the foreign
languages, or subtitled into the local language. Licensee shall submit all
localized versions of the Title and marketing materials therefor to Platinum for
its approval in accordance with Paragraph 11 below. Licensee shall bear all
costs of localizing the Title and materials therefor, including the costs of any
foreign language voice talent.
 
(l) Bug Testing: Each Deliverable shall be thoroughly tested by Licensee prior
to delivery to Platinum for its written approval. Licensee shall be responsible
for the appropriate testing of each Deliverable of the Title to ensure (i) the
functionality and quality assurance of the Deliverable, (ii) the operation of
the software on the designated hardware system and other platforms, and (iii)
the final Deliverables delivered to Platinum are free of material Bugs which
affect in any manner the functionality of the Title or their operation on the
intended hardware system or other platforms. To the extent that a material Bug
is discovered in the Title, Licensee will promptly investigate it and correct
all such Bugs, whether discovered by Licensee, Platinum or a console or handheld
manufacturer. Licensee shall correct all Bugs identified by the console or
handheld manufacturer to be fixed. All costs of performing the foregoing
obligations shall be borne solely by Licensee. Delivery of the Deliverables to
Platinum shall constitute a certification of Licensee's good faith belief that
the delivered item meets the applicable acceptance criteria under this
Agreement. The Title, on any format, may not be released until such time that
Platinum has approved in writing the final Deliverable, i.e., that which is to
be used to manufacture the Title.

-7-

--------------------------------------------------------------------------------



(m) Legal Copy / Logos: Platinum shall designate and approve all copyright and
trademark notices for Platinum and its licensors that shall appear on the
packaging and advertising for the Title. Licensee shall approve all copyright
and trademark notices for itself and any other entity that shall appear on the
packaging and advertising for the Title, except that the copyright and/or
trademark of any entity competitive to Platinum or the motion picture studio
shall not appear on the packaging and advertising of the Title. Licensee shall
be responsible for all other third party copyrights. Platinum understands that
all legal copy and the placement of logos shall be subject to the appropriate
console and/or handheld manufacturer's rules and regulations. At the very least,
a Platinum logo designated by Platinum must appear in equal size and placement
on the back of the packaging for the Title and in equal size, placement and
prominence to that of Licensee on all materials for the Title, including, but
not limited to, manual, advertising and all other collateral materials. Licensee
shall use commercially reasonable efforts to place Platinum’s logo on the front
of the packaging, subject only to the aforementioned first party rules and
regulations. Licensee shall have the right to include the logo of its developer
for the Title on the back of the packaging for the Title, the size and placement
of which shall be subject to the mutual approval of Platinum and Licensee. In no
event, however, shall the size of the developer's logo be greater than fifty
percent (50%) of the designated Platinum logo. To the extent allowed by the
console manufacturers, a Platinum logo (the specific logo to be designated by
Platinum) shall appear immediately after Licensee's logo and prior to the logo
of any developer in-game at the opening of the Title. Platinum shall determine
in its discretion whether such opening screen logo shall be animated or a static
image and provide the same to Licensee. Platinum shall have the right to approve
in its discretion the inclusion of any additional third party logos on the
Title, its packaging and any collateral materials.
 
(n) Copies to Platinum: On or before selling or distributing the Title, Licensee
shall furnish and ship to Platinum, at no cost, 40 units of the Title, including
all packaging material, and six (6) samples of all Distribution Materials. In
addition, Licensee shall provide to Platinum, at no cost, 40 “free downloads” of
the Title on First Party Platforms, the method of providing such downloads to
Platinum to be determined in good faith by the parties. Licensee shall permit
Platinum to purchase units of the Title in quantities designated by Platinum at
Licensee's cost of goods plus the amount of Royalty that would have been payable
to Platinum should Licensee have sold such unit at Licensee's current wholesale
rate, for resale by Platinum on various Platinum-dedicated or Property-specific
web-sites. On any such sale by Licensee to Platinum, such sale will be
calculated as part of Licensee's Net Sales of the Title and Licensee will
account for and pay to Platinum the Royalty on such sale which would have been
payable by Licensee to Platinum on sales of the same units of the Title to third
party/ies at their best wholesale price.

-8-

--------------------------------------------------------------------------------



(o) Free Units/Playable Demos: Licensee shall have the right to distribute for
free for promotional or internal purposes up to 1,000 units of the Title across
all formats, on which no Royalties shall be payable to Platinum. Further,
Licensee shall be entitled to create and distribute free consumer and trade
demos for the Title in any media (including on-line) on which no Royalties shall
be payable to Platinum. Any such demo shall be subject to the approval rights of
Platinum as set forth in Paragraph 11. Should Licensee desire to offer a demo
for sale to consumers, any such arrangement shall be subject to Platinum's prior
approval, which approval Platinum may withhold in its reasonable discretion. If
Platinum shall consent to such demo sale, Licensee shall pay Royalties to
Platinum in respect of such sale. 
 
10. MARKETING AND PROMOTION: Licensee shall use all commercially reasonable
efforts to market, advertise and promote the Title throughout the Territory and
Term, and shall market, advertise and promote the Title with the standards
comparable to those as when it markets, advertises and promotes its own
products. All marketing materials and plans for the Title shall be subject to
Platinum's approval, not to be unreasonably withheld, as follows: 
 
(a) Marketing Efforts/Obligation: Provided the Title is fully developed and this
Agreement has not been terminated or otherwise expired, Licensee shall be fully
responsible for producing the packaging, advertising, sales, distribution,
marketing, consumer and trade publicity and promotional materials for the Title
(and the costs therefor. Any marketing plans, including, but not limited to, the
media used and the amount spent to market the Title, shall be subject in all
respects to Platinum's prior written approval; provided, however, that as long
as Licensee’s marketing budget is a minimum of 10% of good faith revenue
projections and is allocated in accordance with industry standard, then
Platinum’s approval is not required. To the extent that the development cycle
for the Title permits, Licensee shall prominently display a playable demo for
the Title at major trade shows in the United States, Europe and Japan prior to
the Title's Release to the extent that Licensee exhibits at such trade shows.  
 
(b) Marketing Particulars: In no way limiting the previous paragraph, Platinum
shall have prior approval over Licensee's marketing plans for distribution of
the Title, such approval not to be unreasonably withheld, with separate plans
due for the U.S. and European markets for the Title. Licensee's marketing plans
for the Title shall be delivered to Platinum at least three (3) months before
Release of the Title. Platinum shall approve or disapprove the marketing plans
in writing within ten (10) business days of receiving the plan(s) from Licensee.
 
(c) Packaging, Collateral Materials and Advertising: The quality and style of
the packaging, collateral and advertising materials for the Title shall be
subject in all respects to Platinum's prior written approval, which shall not be
unreasonably withheld. Licensee's submissions of sample packaging, collateral
and advertising materials to Platinum shall permit Platinum ten (10) business
days for review before production, display or other use and in any case, such
submissions shall not be made less than ten (10) business days before production
deadlines. Only after Platinum has approved the packaging, collateral and
advertising materials may Licensee proceed with production thereof, with no
alterations from the approved packaging, collateral and advertising materials;
provided, however, Licensee may make immaterial changes to the materials, only
if such changes do not change the artwork and/or graphics contained in the
materials approved by Platinum and do not affect Platinum's Property elements as
contained in the above-mentioned materials. Examples of immaterial changes are
translated versions of the materials into foreign languages and the addition of
a local rating to the materials, which examples are not meant to be an
exhaustive list of immaterial changes. Platinum's approval rights with respect
to all such marketing related materials shall be rendered in accordance with
provisions of Paragraph 11 below

-9-

--------------------------------------------------------------------------------



(d) Media Cooperation and Integration: Platinum shall make commercially
reasonable efforts to facilitate cross-promotional opportunities and cross-media
integration with Platinum marketing teams and the motion picture studio for the
Property to provide cooperation in motion picture and Title marketing efforts.
Such commercially reasonable efforts shall include, but are not limited to,
inclusion of the in theatrical and DVD marketing media, one sheets, trailers,
radio and television spots, and outdoor, print, and online advertisements;
shared in-theater presence (such as standees, mobile, and concession
merchandising); inclusion in third-party promotions; website integration of
Title features; retail (such as the Title trailer on the DVD and inclusion in
the DVD sell sheet and posters); packaging and manual placements; and access to
theatrical, promotional, and licensing materials ten (10) months prior to Title
release. At Platinum's discretion, and provided Platinum provides marketing
plans and materials in sufficient time, Licensee shall cause the marketing plans
and strategy for the Title be tied to, complement and be coordinated with the
marketing plans and strategy of Platinum and the major motion picture studio.
 
(e) Sponsorships: Licensee is granted the right to integrate product placements,
advertising, or sponsorships (collectively, “Sponsorships”) into the Title;
however, Licensee shall not engage in any such Sponsorships with respect to the
Title without the prior written approval of Platinum, which approval may not be
unreasonably withheld. Should Platinum approve a proposed Sponsorship for the
Title for which financial remuneration is to be received by Licensee, then as a
condition of Platinum's approval, Platinum shall receive a 50% share of the net
revenue received by Licensee for such Sponsorship, less only unaffiliated
third-party fees (“Sponsorship Revenue”).  
 
(f) Strategy Guides: Licensee is granted the right to create strategy guides for
the Title. Platinum shall receive 15% of the revenue received by Licensee with
respect to such strategy guides.
 
11. PLATINUM APPROVALS: Licensee shall deliver to Platinum for its review and
written approval all the Deliverables, the Title and materials created,
developed and/or to be used in the Title and in connection with the
distribution, marketing and promotion thereof. Notwithstanding anything to the
contrary contained in this Agreement, Platinum's approval of any of the
Deliverables, the Title and materials to be approved pursuant to this Agreement
shall not be unreasonably withheld or delayed. Licensee acknowledges that
Platinum's approval shall include the approval of any third party who has
approval rights over the Property.  For the sake of clarity, with respect to any
dispute that may arise between Platinum and Licensee regarding the Titles’
developer, budget, production, distribution, or marketing, the decision of
Licensee shall prevail.
 
(a) Development Company Approval: Licensee shall consult with Platinum in good
faith as to each developer Licensee proposes to hire for the Title (the
“Developer”) and the parties shall mutually agree as to such selection. Licensee
shall obligate Developer to maintain those members identified as key in the
development process to remain involved in the Title's development throughout the
entire development cycle or to be replaced promptly with members of comparable
skill and ability. Licensee shall submit to Platinum the following information
and materials about and from the development companies Licensee proposes to hire
to develop the Title: developer name, location and contact information,
biographies of senior management of developer(s), names, titles duties, and
curricula vitae of key team members who will work on the Title, a complete
listing of all titles developer(s) have developed and samples of titles
developer(s) have developed, in multiple formats.

-10-

--------------------------------------------------------------------------------



(b) Concept / Treatment: Licensee first will deliver to Platinum a concept /
treatment for the Title, which will outline the story line or plot for the Title
as well as the other creative aspects of the Title, including but not limited
to, the number of levels to be in the game and the purpose or plot (the mission)
of such levels and the genre(s) of video game into which the Title will fall.
The Title concept shall be derived from the Property storyline. The concept /
treatment for the Title shall be subject to Platinum's approval (except that
Platinum shall not have approval over the number of levels to be in the game).
In this regard, Licensee shall have the right to submit a concept / treatment to
Platinum for approval three times. Once the concept / treatment is approved by
Platinum, Licensee shall seek concept approval from the console manufacturer in
each of the relevant territories.
 
(c) Design Document: If the concept /treatment for the Title is approved by
Platinum, Licensee then shall submit to Platinum a game design document ("Design
Document") which shall include a Milestone Schedule for the Title and will lay
out all creative and technical aspects for the Title, including how Licensee
intends to use the Property elements in the Title. The Design Document shall be
subject to Platinum's written approval. In this regard, Licensee shall have the
right to submit a Design Document to Platinum for approval three times.
 
(d) Milestone Deliverables: Licensee shall deliver to Platinum the following
Milestone Deliverables for Platinum's written approval (subject to Paragraphs
11(b) and (c)): concept/treatment, design document, technical document,
character models, material game builds and revisions, first playable version,
Alpha, Beta and Gold Master candidate. Licensee shall also deliver to Platinum a
Milestone Schedule in which descriptions for each Milestone Deliverable and the
delivery dates for such Deliverables are set out, which Milestone Schedule shall
mirror that which Licensee accepts from its Developer(s). With regard to the
delivery dates for the final Deliverables of the Title, Licensee shall deliver
the final Deliverables to Platinum in accordance with the Milestone Schedule. If
Licensee fails to deliver the final Deliverables within three (3) months of the
dates set out in the Milestone Schedule approved by Platinum, Platinum shall be
entitled to terminate this Agreement in accordance with Paragraph 23. By way of
clarification, Licensee shall have the opportunity to cure such non-delivery of
the final Deliverable prior to any attempted termination provided that such
later delivery of the final Deliverable permits the Title to be commercially
released as provided herein.
 
(e) Distribution Materials: All "Distribution Materials", i.e., all packaging,
marketing, sales, advertising and promotional materials related to the Title,
shall be subject to Platinum's written approval prior to the use thereof by
Licensee. Licensee shall deliver to Platinum all Distribution Materials for
Platinum's prior written approval. The quality and style of the packaging,
collateral and advertising materials for the Title shall be subject in all
respects to Platinum's prior written approval. Licensee shall submit to Platinum
samples of the packaging, collateral and advertising materials before
production, display or other use. Once Platinum has approved the packaging,
collateral and advertising materials, Licensee may proceed with production
thereof, provided there are no alterations from the approved packaging,
collateral and advertising materials other than language localizations.
 
-11-

--------------------------------------------------------------------------------



(f) Approval Process:
 
(i) Evaluation: Platinum shall approve or reject in writing all Milestone
Deliverables and Distribution Materials submitted to it for its approval.
 
(ii) Rejection: If Platinum rejects any Deliverable, Platinum shall provide to
Licensee, in writing, the reasons for its rejection of the Deliverable. Licensee
shall then make the changes to the Deliverable and resubmit it to Platinum for
Platinum's reconsideration and approval. If the Deliverable is rejected more
than three times based on a reason previously notified to Licensee by Platinum,
then Platinum may either terminate this Agreement in accordance with Paragraph
23 or allow Licensee to resubmit the Deliverable.
 
(iii) Collaborative Process: With regard to Platinum's approval rights, Platinum
(which, as stated above, shall include any third party who has approval rights
over the use of the Property) shall have input into all creative aspects of the
Title. The development of the Title shall be a collaborative effort between
Platinum and Licensee, such that Platinum shall have input and approval over all
aspects of the Title, including, but not limited to, the look and feel of the
Title, art direction, as well as the use of all elements of the Property in the
Title and in the advertising, promotion and marketing thereof in accordance with
this Agreement. Licensee understands and agrees that approval of any
two-dimensional and static artwork does not constitute approval of the
implementation of the artwork in the Title in three dimensional form and that
Platinum has approval of the animated artwork and the specifications set forth
in the Design Document as implemented in the Title and as set forth herein.
Licensee also understands, agrees and acknowledges that Platinum has approval
over the advertising, promotion and marketing of the Title, subject to the terms
set forth herein.
 
(iv) Except as otherwise provided herein, Platinum shall approve or reject in
writing all Deliverables and all Distribution Materials submitted to it for its
approval within ten (10) days of Platinum's receipt thereof, except for the
marketing plans, which shall be approved or disapproved as set forth in
Paragraph 10(b). A rejection of any such submission shall include the reason(s)
for such rejection.
 
If Platinum does not approve or reject in writing a Deliverable and any
Distribution Materials submitted within ten (10) days of its receipt and causes
a significant delay in the development or in the marketing or sales of the
Title, or if Platinum does not approve or disapprove the marketing plans as set
forth in Paragraph 10(b), then Platinum and Licensee shall mutually and in good
faith discuss and agree to any adjustments in the Milestone Schedule and/or
Release Date which are necessary due to such delay. If through no fault or
action of Platinum, Licensee fails to deliver the Deliverables for the Title on
or before the dates agreed to by the parties, as shall be set forth in the
Milestone Schedule as stated above but which in no event shall extend three (3)
months beyond the Release Date (subject to extension for any intervening force
majeure events), and it becomes reasonably apparent to Platinum that such delays
by Licensee will result in the Title not being ready for Release within three
(3) months of the applicable Release Date (subject to extension for any
intervening force majeure events), then Platinum shall be entitled to terminate
this Agreement in accordance with Paragraph 23 and the rights granted herein
shall automatically revert back to Platinum and the full Guarantee shall be due
and payable to Platinum. If, through no fault or action of Platinum, Licensee
fails to Release the Title by the date(s) set forth in Paragraph 8, Platinum
shall be entitled to terminate this Agreement in accordance with Paragraph 23
and the rights to such format granted herein shall automatically revert back to
Platinum and the full Guarantee shall be due and payable to Platinum.

-12-

--------------------------------------------------------------------------------



Whenever a party has an obligation to pay a portion of or remainder of the
Guarantee, as set forth in this Paragraph 11, then that party shall make such
payment within thirty (30) days of the date of written notice from the other
party regarding the event or condition triggering the repayment obligation.
 
12. OBLIGATIONS OF PLATINUM:
 
(a) Required Licenses: Platinum will obtain any and all necessary approvals to
use the elements of the Property in the Title for which Platinum has granted
Licensee the rights.
 
(b) Third Party Participation Fees: Platinum shall be solely responsible for
paying any and all merchandising participation fees and royalties that Platinum
may be obligated to pay with respect to having such rights in and to the
Property which may arise from Licensee's exploitation of the rights granted it
under this Agreement. Licensee shall be responsible for the payment of any and
all fees, costs, expenses and royalties of any kind arising from any services
rendered by Property talent (including acting, writing and directing talent), if
any, for and in connection with the Title or any reuse fees or third party
licenses as may be authorized hereunder.
 
13. INTELLECTUAL PROPERTY RIGHTS:
 
(a) Ownership:
 
(i) Platinum: Platinum or its assigns own, and Licensee or its assigns will not
claim any right, title or interest in and to, and expressly acknowledge that
they do and will not own, all Intellectual Property Rights in and to the
Property, including storylines, characters, names, symbols, titles and logos
based on the Property. Licensee shall cause Platinum to own the aforesaid rights
and shall set forth in its agreement with its developer(s) and any other third
parties rendering services in connection with the production of the Title that
Platinum shall be the exclusive owner of these rights as a party commissioning a
work made for hire, or acquiring by assignment rights in a work made for hire
(such as elements created by Licensee’s employees). Platinum's Intellectual
Property Rights shall be indefeasible and irrevocable and shall not be subject
to reversion under any circumstances, including cancellation, termination,
expiration, or breach of this Agreement.
 
All materials created hereunder shall be prepared by an employee-for-hire of
Licensee under Licensee's sole supervision, responsibility and monetary
obligation. If third parties who are not employees of Licensee contribute to the
creation of the materials, Licensee shall obtain from such third parties, prior
to commencement of work, a full written assignment of rights so that all right,
title and interest in the materials, throughout the universe, in perpetuity,
shall vest in Platinum.
 
-13-

--------------------------------------------------------------------------------



(ii) Licensee: Licensee and its assigns shall own, and Platinum or its assigns
will not claim any right, title or interest in and to, and expressly acknowledge
that they do and will not own, the artwork of the Title (the “Licensee Created
Artwork”) and any pre-existing software tools and/or any game engines
(pre-existing or developed for the Title) owned or controlled by Licensee or its
developers and used in the Title and such tools and engines shall not be deemed
to be part of Platinum's Intellectual Property. Licensee’s ownership in the
Licensee Created Artwork shall not extend to any elements of Platinum’s
Intellectual Property that are included within the Licensee Created Artwork, and
Licensee shall have no right to exploit or use Licensee Created Artwork outside
the parameters of this Agreement unless Licensee is able to remove all aspects
of and/or references to the Platinum Intellectual Property included in such
Licensee Created Artwork. Licensee shall own all Intellectual Property Rights in
and to the Source Materials developed for the Title, as limited by any ownership
interest the console manufacturing entity(ies) may have in the Source Materials
with respect to its Intellectual Property for its/their respective platform(s).
 
(b) Moral Rights:
 
(i) Licensee: Licensee hereby does expressly assign to Platinum any and all
rights of paternity or integrity, rights to claim authorship, to object to any
distortion, mutilation or other modification of, or other derogatory actions in
relation to, any of Platinum's Intellectual Property Rights in and to the
Property and Title, whether or not such would be prejudicial to Platinum's honor
or reputation, and any similar right, existing under judicial or statutory law
of any country in the world, or under any treaty ("Moral Rights"), regardless of
whether such right is denominated or generally referred to as a moral right.
Licensee hereby does irrevocably transfer and assign to Platinum any and all
Moral Rights that Licensee may have in Platinum's Intellectual Property Rights
in and to the Property and Title and shall cause Licensee's employees and
contractors, including Licensee's developers of the Title, to do likewise.
Licensee hereby does forever waive and agree never to assert any and all Moral
Rights it may have in Platinum's Intellectual Property Rights in and to the
Property and Title and shall cause its employees and contractors (including the
developers) to do likewise.
 
(ii) Platinum: Platinum hereby does expressly assign to Licensee any and all
rights of paternity or integrity, rights to claim authorship, to object to any
distortion, mutilation or other modification of, or other derogatory actions in
relation to, any of Licensee's Intellectual Property Rights in and to the Title,
whether or not such would be prejudicial to either of their respective honors or
reputations, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty regardless of whether such right
is denominated or generally referred to as a moral right. Platinum hereby does
irrevocably transfer and assign to Licensee any and all Moral Rights that
Platinum may have in Licensee's Intellectual Property Rights in and to the Title
and shall cause Platinum employees and contractors, if any, to do likewise.
Platinum hereby does forever waive and agree never to assert any and all Moral
Rights it may have in Licensee's Intellectual Property Rights in and to the
Title and shall cause its employees and contractors to do likewise.
 
-14-

--------------------------------------------------------------------------------



(c) Assignment and Cooperation:
 
(i) Licensee: Promptly upon the written request of Platinum, Licensee agrees to
execute and deliver, and cause its employees and contractors (if any) and such
contractors' employees to execute and deliver, to Platinum or to such third
party as Platinum reasonably may direct, without further compensation, any and
all powers of attorney, assignments, applications (whether original,
continuation, divisional, reissue, extension or renewal) and other papers which
may be necessary or desirable fully to secure to and perfect in Platinum (or
such party as Platinum may designate) the rights in the Intellectual Property
addressed in Paragraphs 13(a)(i) and 13(b)(i) hereof, in the United States and
in any foreign country. As reasonably necessary, Licensee agrees to assist
Platinum and to cause its employees and contractors (if any) hereunder and such
contractors' employees to assist Platinum in every proper way (including,
without limitation, appearing as a witness to provide testimony), entirely at
Platinum's expense and for Platinum's benefit, in connection with prosecuting,
securing, maintaining, enforcing and defending any such Platinum Intellectual
Property.
 
(ii) Platinum: Promptly upon the written request of Licensee, Platinum agrees to
execute and deliver, and cause its employees and contractors (if any) and such
contractors' employees to execute and deliver, to Licensee or to such third
party as Licensee may reasonably direct, without further compensation, any and
all powers of attorney, assignments, applications (whether original,
continuation, divisional, reissue, extension or renewal) and other papers which
may be reasonably necessary to secure to and perfect in Licensee (or such party
as Licensee may designate) the rights in Licensee's Intellectual Property
addressed in Paragraphs 13(a)(ii) and 13(b)(ii) hereof, in the United States and
in any foreign country. Platinum agrees to assist Licensee, and to cause its
employees and contractors (if any) hereunder and such contractors' employees to
assist Licensee in every proper way (including, without limitation, appearing as
a witness to provide testimony), entirely at Licensee's expense and for
Licensee's benefit, in connection with prosecuting, securing, maintaining,
enforcing and defending any such Intellectual Property.
 
14. DEVELOPMENT COSTS / RESPONSIBILITY FOR EXPENSES: As between Platinum and
Licensee, and except as provided in Paragraph 12(b) above, Licensee shall be
solely responsible for and shall pay all development costs for the Title.
Licensee also shall be solely responsible for any and all other costs associated
with the distribution of the Title, including packaging, advertising,
promotional, manufacturing and all other such related costs.
 
15. PRODUCT LIABILITY INSURANCE: Licensee shall obtain and maintain at its own
expense product liability insurance from a qualified insurance carrier, in the
amount of $5,000,000 for bodily injury and $100,000 for property damage.
Platinum shall be added as a named insured to the policy, and the policy shall
be non-cancelable except after 10 calendar days' prior written notice to
Platinum. Licensee shall furnish Platinum with a copy of such policy within 30
calendar days after signature of this Agreement by Platinum.
 
-15-

--------------------------------------------------------------------------------



16. ROYALTY ACCOUNTING AND PAYMENT: Licensee shall compute payments of
Platinum's Royalties on an annual calendar quarterly basis. Within sixty (60)
days after the last day of each calendar quarter, Licensee shall deliver to
Platinum a statement showing, to the full extent provided Licensee by the
Distributor, the number of unit sales delineated by format and by country of
sale, any and all allowable deductions the amount of Royalties earned based on
such unit sales, the amount to be recouped from such unit sales, if any, and
application information with respect to mobile revenue. These quarterly
statements are to be delivered to Platinum whether Royalties are payable to
Platinum or not. Licensee will pay to Platinum the Royalties due, if any,
simultaneously with delivery of the statement. Neither the acceptance of any
payment or Royalty statement nor the deposit of any check shall preclude
Platinum from questioning the correctness of such payment or Royalty statement
at any time. Notwithstanding the foregoing, Platinum agrees to assist Licensee
in coordinating with Distributor(s) the start of the first reporting and payment
period to prevent inadvertent breach or frustration of the purposes hereof.
 
To the extent necessary to comply with the laws, rules and regulations of the
United States, and any treaties between the United States and any foreign
countries which are in the Territory, and for the sake of this Agreement Canada
is acknowledged to be outside the United States, on the Royalties payable to
Platinum hereunder, Licensee shall be entitled to withhold from any Royalties
due Platinum foreign withholding taxes at the applicable rate set forth in such
treaties which are payable by Platinum (on the Royalties payable to Platinum) to
such foreign countries; provided, however, that within one hundred and eighty
(180) days after the date of any payment of such foreign withholding tax
withheld by Licensee in respect of any payment herein, Licensee shall furnish to
Platinum the original or a certified copy of a receipt evidencing payment
thereof in a form acceptable to the government of the foreign country or other
relevant local tax authority, certifying the fact that such tax has been duly
paid and account to Platinum for its pro-rata share of such tax credit, if any.
 
Notwithstanding the foregoing, Platinum agrees to work with Licensee and its
Distributor in good faith in order to detail the various systems and processes
with respect to the reporting obligations contained herein. Nothing contained in
the immediately preceding sentence shall be deemed to amend or alter Licensee’s
obligations contained herein.


17. BOOKS AND RECORDS: Licensee shall keep, maintain and preserve at its
principal place of business, for at least two (2) years following termination or
expiration of the Term of this Agreement, complete and accurate records of
accounts, including, without limitation, invoices, correspondence, banking,
financial and other records, pertaining to the subject matter and terms of this
Agreement. Such records shall be maintained as confidential, except Platinum may
make copies of such records regarding the subject matter of this Agreement, in
whole or in part, if it exercises its right to inspect Licensee's books and
records, provided that it may only use such records to enforce its rights under
this Agreement. During the Term and for two (2) years following any expiration
or termination of the Agreement, these records shall be available for inspection
and audit by an independent certified public accountant at any time as follows:
(a) not more than once per year, (b) during reasonable business hours, and (c)
upon reasonable notice. Licensee agrees not to cause or to permit any
interference with the independent certified public accountant in the performance
of its duties of inspection and audit and the independent certified public
accountant shall have access to any and all pertinent books and records
regardless of the location where the same may be maintained by Licensee.
Platinum shall pay the fees and expenses of the auditor for the examination;
except that if any examination discloses a shortfall in the payments due to
Platinum hereunder for the period being audited of ten percent (10%) or more,
Licensee shall together with such shortfall payment and applicable interest
thereon calculated from the date first owed, pay the reasonable outside fees and
expenses of the auditor for that examination within thirty (30) days of notice
that such fees are due. In the event such a shortfall is uncovered in an audit,
Platinum thereafter shall be entitled to audit twice per year for the remainder
of the Term.

-16-

--------------------------------------------------------------------------------



18. PUBLICITY AND PROMOTION: Neither party shall publicize, advertise or
otherwise make public the relationship between the parties or the development of
the Title until such time as both parties have mutually agreed upon all aspects
for such announcement(s), such as but not limited to the vehicle for such
announcement(s) and the wording thereof.
 
19. REPRESENTATIONS AND WARRANTIES:
 
(a) By Licensee: As an inducement to Platinum entering into and consummating
this Agreement, Licensee represents, warrants and covenants as follows:
 
(i) Organization Representations; Enforceability: Licensee is duly organized,
validly existing and in good standing in the jurisdiction as stated above. The
execution and delivery of this Agreement by Licensee and the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of Licensee. This Agreement constitutes a valid and binding
obligation of Licensee, enforceable in accordance with its terms.
 
(ii) No Conflict: The entering into and performance of this Agreement by
Licensee does not and will not violate, conflict with or result in a material
default under any other contract, agreement, indenture, decree, judgment,
undertaking, conveyance, lien or encumbrance to which Licensee or any of its
Affiliates is a party or by which it or any of its property is or may become
subject or bound.
 
(iii) Right to Make Full Grant: Licensee has and shall have all requisite
ownership, rights and licenses to perform its obligations under this Agreement
fully as contemplated hereby and to grant to Platinum all rights to be granted
in this Agreement, free and clear of any and all agreements, liens, adverse
claims, encumbrances and interests of any Person or party.
 
(iv) Authorized Publisher: Licensee represents and warrants it is an authorized
and licensed publisher for all of the various console and handheld platforms
contemplated for exploitation under this Agreement and Licensee is in good
standing with all such platform proprietors, and that Licensee shall comply with
all the terms of its publisher license agreements with such console
manufacturer.
 
(v) Developer's Agreement: Licensee shall enter into a written agreement with
all developers of the Title. Such developers shall be and remain throughout
development authorized developers for the particular proprietary platforms for
which the Title is developed.

-17-

--------------------------------------------------------------------------------



(vi) Non-Infringement: With respect to any material supplied by Licensee, its
developers or other vendors in connection with the Title, such materials do not
and will not infringe upon or misappropriate any copyright, trademark, patent,
trade secret or other proprietary right of any third party.
 
(vii) No Pending or Current Litigation: Licensee is not involved in current
litigation, arbitration or any other claim and knows of no pending litigation,
arbitration, other claim, or fact which may be the basis of any claim which
would prevent Licensee from making the representations set forth in Paragraph
19(a)(ii) and 19(a)(vi) above.
 
(viii) No Harmful Content/Acts: The Title does not and will not contain any
matter which is injurious to end-users or their property, and will not contain
any matter which is scandalous, libelous, obscene, an invasion of privacy or
otherwise unlawful or tortious. Further, Licensee warrants and represents that
all aspects of its obligations hereunder with respect to the Title (including
development, distribution, manufacturing, advertising and promotion thereof)
shall be of such quality as to reasonably maintain or enhance the Title and the
Intellectual Property Rights contained therein and the goodwill pertaining
thereto. Licensee recognizes the goodwill of Platinum in and to the Property and
the name and logos of Platinum. Licensee represents and warrants that it shall
not do anything (whether by taking action or failing to take action) that would
attack or harm the goodwill of the Property and/or the name and logos of
Platinum and/or the Intellectual Property Rights contained therein.
 
(ix) Inspection and Testing of Milestones: Licensee shall have inspected and
tested the Milestones and Title before delivery to Platinum to ensure they
contain no material Bugs, including computer viruses, booby traps, time bombs or
other programming designed to interfere with the normal functioning of the
Title.
 
(b) By Platinum: As an inducement to Licensee entering into and consummating
this Agreement, Platinum represents and warrants as follows:
 
(i) Enforceability: Platinum Studios, Inc. is duly organized, validly existing
and in good standing in the jurisdiction as stated above. The execution and
delivery of this Agreement by Platinum and the transactions contemplated hereby
have been duly and validly authorized by all necessary action on the part of
Platinum. This Agreement constitutes a valid and binding obligation of Platinum,
enforceable in accordance with its terms.
 
(ii) Right to Make Full Grant: Platinum has and shall have all requisite rights
and licenses to perform its obligations under this Agreement fully as
contemplated hereby and will obtain all necessary licenses, clearances and
permissions in respect of the Property to be used in the Title only as such
obligations have been expressly assumed by Platinum hereunder.

-18-

--------------------------------------------------------------------------------



(iii) Non-Infringement: The Property (and any portion thereof) and Licensee's
use of the Property do not and will not infringe upon or misappropriate any
copyright, trademark, patent, trade secret or other intellectual property or
proprietary right of any third party or violate any applicable law or
regulation, and will not contain any matter which is scandalous, libelous,
obscene, an invasion of privacy or otherwise unlawful or tortious. The matter
contained therein will be consistent with matter given a "T" rating by the
Motion Picture Association of America.
 
(iv) No Conflict: The making and entering of this Agreement by Platinum does not
violate any agreement existing between Platinum and any other person or entity.
 
20. INDEMNIFICATION:
 
(a) By Licensee: Licensee hereby indemnifies Platinum, its parent companies,
affiliates, officers, directors, employees, and agents, and agrees to defend and
hold them harmless from and against any and all liability, damage, costs, loss
or expense (including reasonable attorney's fees and costs) arising from, out of
or in connection with any third party claim, demand, action or proceeding based
upon the breach or alleged breach of any of Licensee's representations or
warranties set forth in this Agreement and any third party claim, demand, action
or proceeding arising out of the development, manufacturing, marketing, sales,
distribution and exploitation of the Title by Licensee and those third parties
acting under the authority of Licensee in the development, manufacturing,
marketing, sales, distribution and exploitation of the Title (all except to the
extent covered by Platinum’s indemnity below); provided, however, Platinum shall
give prompt notice to Licensee of the assertion of any such claims and provided
further that Licensee shall have the right to select counsel (with Platinum's
approval of such counsel) and control the defense thereof, subject to the right
of Platinum to participate therein at Platinum's own expense. Licensee shall not
settle any such claim without the prior written approval of Platinum.
 
(b) By Platinum: Platinum hereby indemnifies Licensee, its parent companies and
affiliates, officers, directors, agents and employees, and agrees to defend and
hold them harmless from and against any and all liability, damage, costs, loss
or expense (including reasonable attorney's fees and costs) arising from, out of
or in connection with any third party claim, demand, action or proceeding based
upon the breach or alleged breach of any of Platinum's representations or
warranties set forth in this Agreement; provided, however, Licensee shall give
prompt notice to Platinum of the assertion of any such claims and Platinum shall
have the right to select counsel (with Licensee’s approval of such counsel) and
control the defense thereof, subject to the right of Licensee to participate
therein at Licensee's own expense. Platinum shall not settle any such claim
without the prior written approval of Licensee.
 
21. PIRACY/THIRD-PARTY INFRINGEMENT: Platinum shall have the sole right to
pursue any piracy or infringement of its Intellectual Property Rights in and to
the Property as used in the Title and all collateral materials therefore in such
manner as Platinum in its sole discretion deems appropriate, including bringing
an action for piracy or infringement on behalf of itself (and Licensee, if
necessary, subject to Licensee’s right to approve counsel). Licensee shall
cooperate fully with Platinum in any such action at Platinum's expense.
 
-19-

--------------------------------------------------------------------------------



Licensee shall have the right to pursue any piracy or infringement of its
Intellectual Property Rights in and to the Title in such manner as Licensee in
its sole discretion deems appropriate, including bringing an action for piracy
or infringement on behalf of itself (and Platinum, if necessary, subject to
Platinum's right to approve counsel). Platinum shall cooperate fully with
Licensee in any such action at Licensee's expense.
 
22. CONFIDENTIALITY:
 
(a) Preservation of Confidentiality: Each party ("Receiving Party") agrees that
it will hold all Confidential Information of the other party ("Disclosing
Party") in trust for the sole benefit of the Disclosing Party and for the
exercise of the limited rights expressly granted to the Receiving Party under
this Agreement. The Receiving Party shall take all steps reasonably necessary to
preserve the confidentiality of the Confidential Information of the Disclosing
Party, including, but not limited to, those steps that the Receiving Party takes
to protect the confidentiality of its own most highly confidential information.
Except as may be expressly authorized by the Disclosing Party in writing, the
Receiving Party shall not at any time either before or after termination or
expiration of this Agreement, directly or indirectly: (i) disclose any
Confidential Information to any Person other than an employee or subcontractor
(including Licensee’s Developer(s) and Distributor(s)) of the Receiving Party
who needs to know or have access to such Confidential Information for the
purposes of this Agreement, and only to the extent necessary for such purposes;
(ii) except as otherwise provided in this Agreement, duplicate the Confidential
Information for any purpose whatsoever; or (iii) use the Confidential
Information for any reason or purpose other than as expressly permitted in this
Agreement. A Receiving Party may disclose Confidential Information to its
owners, officers and employees, and those of its parent companies and
Affiliates, on a need to know basis. Except as otherwise approved by Platinum,
nothing in this Paragraph authorizes Licensee to provide or disclose
Property-related Confidential Information to its Distributors, including,
without limitation, marketing plans and scripts.
 
The Receiving Party shall notify each of its employees and subcontractors
(including Licensee’s Developer(s) and Distributor(s)) to whom it discloses or
provides access to Confidential Information, that such disclosure or access is
made in confidence and, prior to such disclosure or provision of access, the
Receiving Party shall obtain such employee's or subcontractor's (including
Licensee’s Developer’s and Distributor’s) written agreement to protect the
confidentiality of the Confidential Information.
 
Notwithstanding the foregoing, the Receiving Party may disclose the following
information to prospective employees in form and content approved in writing by
the Disclosing Party, if reasonably necessary to obtain qualified employees: (i)
the Disclosing Party's general business purpose; (ii) the general business
relationship between the parties; and (iii) the Disclosing Party's general
business plans with respect to the general business relationship between the
parties. Prior to the disclosure of any of the foregoing to any prospective
employee or Developer, the Receiving Party shall first require the prospective
employee or Developer to sign a confidentiality agreement under which the
prospective employee or Developer agrees to keep the foregoing information
confidential.

-20-

--------------------------------------------------------------------------------



(b) Obligations Upon Unauthorized Disclosure: If at any time the Receiving Party
becomes aware of any unauthorized duplication, access, use, possession or
knowledge of any Confidential Information, the Receiving Party shall immediately
notify the Disclosing Party. The Receiving Party shall provide any and all
reasonable assistance to the Disclosing Party to protect the Disclosing Party's
proprietary rights in any Confidential Information that the Receiving Party or
its employees or subcontractors may have directly or indirectly disclosed or
made available and that may be duplicated, accessed, used, possessed or known in
a manner or for a purpose not expressly authorized by this Agreement, including,
but not limited to enforcement of confidentiality agreements, commencement and
prosecution in good faith of legal action (alone or with the Disclosing Party),
and reimbursement for all reasonable attorneys' fees (and all related costs),
costs and expenses incurred by the Disclosing Party to protect its proprietary
rights in the Confidential Information. The Receiving Party shall take all
reasonable steps requested by the Disclosing Party to prevent the recurrence of
any unauthorized duplication, access, use, possession or knowledge of the
Confidential Information. An unauthorized disclosure of Confidential Information
by a Receiving Party's subcontractors (including Licensee's Developer(s) and
Distributor(s)) shall be deemed a breach of this Agreement by the Receiving
Party under Paragraph 23.
 
(c) Exceptions: The foregoing restrictions will not apply to information to the
extent that the Receiving Party can demonstrate such information (i) was known
to the Receiving Party at the time of disclosure to the Receiving Party by the
Disclosing Party as shown by the files of the Receiving Party in existence at
the time of disclosure; (ii) has become publicly known through no wrongful act
of the Receiving Party; (iii) has been rightfully received from a third party
authorized by the Disclosing Party to make such disclosure without restriction;
(iv) has been approved for release by written authorization of the Disclosing
Party; or (v) has been disclosed by court order or as otherwise required by law,
provided that the Receiving Party has notified the Disclosing Party immediately
upon learning of the possibility of any such court order or legal requirement
and has given the Disclosing Party a reasonable opportunity (and cooperated with
the Disclosing Party) to contest or limit the scope of such required disclosure
(including without limitation application for a protective order).
 
(d) Confidentiality of Agreement: Notwithstanding Paragraph 23(a), each party
may disclose the terms and conditions of this Agreement (i) as required by any
court or other governmental body or as otherwise required by law, provided that
such party has notified the other party immediately upon learning of the
possibility of any such requirement and has given the other party a reasonable
opportunity (and cooperated with the other party) to contest or limit the scope
of such required disclosure (including without limitation application for a
protective order); (ii) to legal counsel; (iii) in confidence to accountants,
banks, and financing sources and their advisors; and (iv) in confidence in
connection with the enforcement of this Agreement or rights under this
Agreement.
 
(e) Return of Confidential Materials: Upon any expiration or termination of this
Agreement or the completion of Licensee's services hereunder, or at any time
that either party may request, each party shall promptly return to the other all
Confidential Information in tangible form which is then in the possession or
control of such party.

-21-

--------------------------------------------------------------------------------



23. TERMINATION: 
 
(a) Termination by Platinum: In addition to Platinum’s right to terminate this
Agreement pursuant to Paragraph 6, Platinum shall have the right to terminate in
its discretion this Agreement for breach (i) if Licensee fails to seek or obtain
Platinum's approval of any materials to be approved by Platinum hereunder and
uses such materials or obtains Platinum's disapproval of such materials and uses
such materials despite such disapproval in each case subject to a ten (10) day
cure period where such failure to obtain Platinum’s approval does not result in
any publicly-released or disseminated usage of such materials; (ii) upon
Licensee's insolvency or liquidation as a result of which Licensee ceases to do
business for a continuous period of one (1) month; (iii) in the event of a sale
or transfer of all or substantially all of Licensee's assets to a direct
competitor of Platinum or a Change of Control in Licensee, to which Platinum
does not consent; (iv) if Licensee fails to continue to exploit the Title in a
commercially reasonable manner as provided in this Agreement; or (v) in the case
of any other breach which Licensee fails to cure within twenty (20) Business
Days (or ten (10) days to cure in the event of any breach of any financial
obligation of Licensee under this Agreement, unless otherwise specified in this
Agreement) following written notice from Platinum specifying such breach. There
shall be no cure period afforded Licensee in the event the breach by Licensee is
of the type described in subsection (ii) above. In the event of such a
termination by Platinum, and without limiting in any manner Platinum's rights
and remedies, Platinum shall have no further liability or obligation with
respect to this Agreement or to Licensee or to any of its contractors, and
Platinum shall retain all Guarantee payments paid to it to date. Further, except
as may be otherwise specified in this Agreement, in the event of termination by
Platinum of this Agreement pursuant to this provision, any uncontested
installments of the Guarantee unpaid at the time of termination of this
Agreement shall be immediately due and payable by Licensee. 
 
In the event Platinum terminates this Agreement, Licensee shall have no right to
exploit, copy, make, reproduce, manufacture, market, publish, sell or
distribute, or license such activities to others, the Title or any portions
thereof, or Platinum's Intellectual Property, including the Property and that
derived from the Property. In no event may Licensee develop, publish or
distribute, or cause a third party to develop, publish or distribute the Title.
Licensee shall retain all rights to its Intellectual Property, so long as it is
not derivative of Platinum's Intellectual Property, as set forth in Paragraph
13. Licensee shall take all necessary steps in its developer agreements to allow
Platinum or its designee or licensee to continue the development of the Title
directly with such Developer in the event of termination of this Agreement due
to a Change of Control of Licensee or the sale or transfer of all or
substantially all of Licensee's assets to a third party for which Platinum has
not given its consent. Solely in the event of such termination, and if Platinum
elects to continue development of the Title, Platinum shall reimburse Licensee
for any costs incurred by Licensee pursuant to its developer agreements. Upon
termination, in no event is Platinum limited from developing and publishing
video game titles based on the Property for any and all Platform(s) or having
third parties perform such activities, whether using the Platinum Intellectual
Property created pursuant to this Agreement or not. Licensee shall retain all
rights to the Licensee Intellectual Property in the Title, as set forth in
Paragraph 13. In the event of termination pursuant to this paragraph or pursuant
to any other provision entitling Licensee to terminate this Agreement, Licensee
promptly shall deliver to Platinum any and all Platinum Intellectual Property
for the Title, whether Released or in process at the time of termination,
including without limitation, all visual displays, scripts, literary treatments,
characters, backgrounds, environments, and other elements visible to the Title's
users; all sounds, sound effects, dialogue and voice recordings, soundtracks and
other elements audible to the user; and all methods in which the user interacts
with the characters, backgrounds, environments or other elements of the
Milestone deliverables and Title and Platinum promptly shall deliver to Licensee
any materials in Platinum's possession that contain Licensee Intellectual
Property.
 
-22-

--------------------------------------------------------------------------------



Subject to any sell-off rights Licensee may have under Paragraph 25 below,
Licensee shall have no right to continue to develop, manufacture, distribute or
otherwise exploit the elements of the Title that contain any Platinum
Intellectual Property, but Licensee shall be free to exploit any and all of the
Licensee Intellectual Property Rights in and to the Title that are not
derivative of the Platinum Intellectual Property Rights.
 
In the event of Licensee's breach, the foregoing in no way limits any rights and
remedies Platinum may have and Platinum may pursue any and all other rights and
remedies at law and in equity it may have against Licensee.
 
(b) Termination by Licensee: Licensee may terminate this Agreement upon written
notice to Platinum (i) as set forth in this Agreement, or (ii) for any breach of
this Agreement by Platinum which Platinum fails to cure within twenty (20)
Business Days following written notice from Licensee to Platinum specifying such
breach.
 
In the event Licensee terminates this Agreement, Platinum shall have no right to
exploit, copy, make, reproduce, manufacture, market, publish, sell or
distribute, or license such activities to others, the Title or portions thereof;
provided, however, Platinum shall be free to exploit any and all rights to the
Property if any, created by Licensee or its developers or any other person
during the development and/or exploitation of the Title, and Platinum shall be
free to exploit the Platinum Intellectual Property developed pursuant to this
Agreement. However, this right does not include the right to use Licensee's
Intellectual Property as described in Paragraph 13(a)(ii). Unless termination is
specific to a particular format, upon termination, in no event is Platinum
limited from developing and publishing video game titles based on the Property
for any and all Platform(s), or having third parties perform such activities.
Licensee shall retain all rights to its Intellectual Property in the Title, as
set forth in Paragraph 13.
 
Subject to any sell-off rights Licensee may have under Paragraph 25 below,
Licensee shall have no right to continue to develop, manufacture, distribute or
otherwise exploit the elements of the Title that are Platinum's Intellectual
Property, but Licensee shall be free to exploit any and all of its Intellectual
Property Rights to the Title that are separable from Platinum's Intellectual
Property Rights.
 
24. SURVIVAL: The respective rights, obligations, representations and warranties
of the parties under Paragraphs 2(a)(i), 2(h), 6, 7, 13, 14, 15, 17, 19, 20, 21,
22, 23, and 27 through 36 shall survive any termination or expiration of this
Agreement (and any applicable sell-off period).
 
25. SELL-OFF RIGHTS: Only in the case of termination of this Agreement by
Licensee due to Platinum's breach or upon expiration of the Term of this
Agreement, Licensee shall have the right to sell-off such existing units for a
period of one hundred and eighty (180) days from the date of Licensee's
termination or expiration of this Agreement, whichever is sooner, on which
Royalties shall be reported and paid to Platinum (including those royalties due
under Paragraphs 2(a)(i)). After expiration of the sell-off period, Licensee
shall destroy all units of the Title that have not been sold, at Licensee's
expense, and certify to Platinum in writing that such units have been destroyed.
 
-23-

--------------------------------------------------------------------------------



26. FORCE MAJEURE: Neither party shall be deemed in default of this Agreement to
the extent that performance of their obligations or attempts to cure any breach
are delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, sabotage of material or supplies or any other cause
beyond the control of such party ("Force Majeure"), provided that such party
gives the other party written notice thereof promptly and, in any event, within
fifteen (15) calendar days of discovery thereof. In the event of such a Force
Majeure, the time for performance or cure shall be extended for a period equal
to the duration of the Force Majeure but not in excess of ninety (90) days,
after which ninety (90) day period, this Agreement may be cancelled by the party
the performance of whose obligations is not affected by the Force Majeure, in
that party's sole discretion.
 
If cancellation of this Agreement due to a Force Majeure event, Platinum shall
be entitled to keep all Guarantee, Production Fee and Royalty (if any) payments
made to it as of such date. Notwithstanding anything to the contrary herein, if
such force majeure event does not affect the Licensee and/or the Distributor(s),
Licensee shall be entitled to distribute and sell the Title throughout the
remainder of the Term of this Agreement. Licensee shall continue to account for
and pay Royalties to Platinum for such sales.
 
27. ASSIGNMENT: This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns; provided,
however, Licensee may not assign, license or otherwise transfer this Agreement,
in whole or in part, without the prior written approval of Platinum (which
Platinum may grant or withhold in its reasonable discretion). Any such attempted
assignment by Licensee shall be void and declared without effect.
Notwithstanding the foregoing, the use of approved developers or Distributors
shall not be deemed to be an assignment of this Agreement by Licensee, and
Platinum approves the assignment of this Agreement to Vanguard Games, LLC or its
related entities.
 
A Change of Control of Licensee shall be deemed an assignment requiring
Platinum's consent hereunder as shall a sale or transfer of substantially all of
the assets of Licensee to a third party direct competitor of Platinum, except
that the following shall not be deemed to be a Change of Control and shall not
require Platinum’s consent hereunder: (i) an Initial Public Offering ("IPO") by
Licensee; (ii) an investment in Licensee from a private equity fund or similarly
situated institutional investor; or (iii) a sale or transfer of all or
substantially all of the assets of Licensee to a third party, non-competitor of
Platinum.
 
28. NOTICES: All notices hereunder shall be in writing and shall be effective
upon receipt. Notices may be sent by any reasonable means which allows
confirmation of receipt, including facsimile. The parties shall notify each
other of their respective facsimile numbers or any changes thereto or of their
addresses for notice. Unless notice is given to the contrary, the parties'
addresses and facsimile numbers for notice shall be that shown below the
signature lines.
 
29. INDEPENDENT CONTRACTOR: Licensee shall be deemed to have the status of an
independent contractor, and nothing in this Agreement shall be deemed to place
the parties in the relationship of employer-employee, principal-agent, partners
or joint venturers. Neither party shall hold itself out contrary to the terms of
this provision by advertising or otherwise.

-24-

--------------------------------------------------------------------------------



30. GOVERNING LAW AND CONSENT TO JURISDICTION, VENUE AND SERVICE OF PROCESS:
This Agreement, its validity, construction and effect, shall be governed by and
construed under the laws of the State of California, without giving effect to
its conflict of laws principles. Platinum and Licensee agree (a) to submit to
the jurisdiction of any State and/or Federal Court situated within the County of
Los Angeles in the State of California for any action brought arising under this
Agreement; and (b) to waive any objection they may have now or hereafter to the
venue of any suit brought pursuant to clause (a) above.
 
31. WAIVER/ REMEDIES: Any terms or conditions of this Agreement may be waived or
qualified at any time by a party entitled to the benefit thereof by a written
instrument executed by the party entitled to such benefit. No omission, delay or
failure on the part of either party in exercising any rights hereunder, and no
partial or single exercise thereof, will constitute a waiver of such rights or
of any other rights hereunder. All remedies provided for in this Agreement are
intended to be cumulative and not exclusive or in limitation of any other
remedies, whether provided in other provisions of this Agreement or otherwise
available under applicable law.
 
32. NUMBER AND GENDER: Except as otherwise specified, singular and plural forms,
and gender forms, of pronouns and other words and terms herein shall be deemed
interchangeable as required by the context and the identity of the parties.
 
33. ILLEGAL ACTS: In no event shall this Agreement be construed as requiring
Platinum or Licensee to commit any unlawful act or acts whatsoever.
 
34. ENTIRE AGREEMENT: This instrument constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings, oral or written.
This Agreement may be modified only by an instrument in writing duly executed by
both parties. This Agreement, including the attached Glossary Addendum, states
the entire terms and conditions agreed to by the parties with regard to the
subject matter addressed in this Agreement.

-25-

--------------------------------------------------------------------------------



COUNTERPARTS: This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


BRASH ENTERTAINMENT, LLC ("Licensee")
 
PLATINUM ANIMATION, LLC ("Platinum")
         
By
   
By
   
Its
   
Its
Date
   
Date
           
Brash Entertainment, LLC
 
Platinum Studios, Inc.
Attention: General Counsel
 
Attention: General Counsel
6353 Sunset Boulevard, 6th Floor
 
11400 W. Olympic Blvd., 14th Floor
Hollywood, CA 90028
 
Los Angeles, CA 90064
Telephone: 323-465-9882
 
(310) 807-8100
Facsimile: 323-465-9883
 
[FACSIMILE]


-26-

--------------------------------------------------------------------------------




GLOSSARY ADDENDUM
 
"Affiliate", an "Affiliate" of or a Person "Affiliated with" a specified Person
shall mean another Person that, directly or indirectly, controls, is controlled
by or is under common control with, the Person specified (other than independent
contractors and leased employees), provided that the officers having management
responsibility and the directors of the Person specified shall be deemed to be
Affiliates of such Person. For purposes of the foregoing, "control" means 25% or
more direct or indirect equity ownership or voting control.
 
"Alpha" shall mean the Milestone where the major development work of the Title
has been completed, and from this Milestone onwards the production activities
shift from creating the Title to finishing the Title. The Title shall be
delivered running on the final platforms and delivery media (e.g. CD or DVD) and
it shall be possible to play through the entire Title from start to finish. This
Deliverable shall contain all of the final Title content with the only exception
being non-playable items such as full motion video or music, for which
placeholders will be provided. The Title shall be fully localized to ensure that
languages can be fully tested. The Title shall provide access to parameters
which allow the Title's elements to be adjusted and balanced. A test plan
including the full structure of the Title as well as estimates of how much time
is required to fully test the Title shall be included.
 
"Beta" shall mean a post-Alpha Milestone of the Title meeting all Alpha
requirements and in substantial conformance with the design document, with all
features and functions implemented, which effectively addresses all comments
theretofore received in reviews of any prior Milestone submissions and in which
all interface, memory allocation and code size issues are effectively addressed.
This submission must pass established testing procedures and have no known Bugs.
 
"Bug(s)" shall mean a repeatable phenomenon of unintended events or actions
during the running of the software under normal conditions that results in (i)
the software being rendered not functional, (ii) a failure of the software to
conform to the Specifications contained in the TDD, (iii) a detriment to the
functionality of the software, or (iv) a detriment to the visual representation
or sound of the software. Bug(s) shall not include artistic decisions or
subjective design features and effects, including visual art and/or sound, (all
of which shall be otherwise subject to Platinum approval as provided in this
Agreement). Only if the technical delivery and display of such art, visual
and/or sound as a function or lack of function is materially distorted shall it
be deemed to fall within the definition of Bug.
 
"Bundle" shall mean the Title is combined with one (1) or more console hardware
products of a third party in a single package for sale in the Territory.
 
"Bundling Transaction" shall mean the sale or license of the Title for the
purpose of sale and distribution of such Title in a Bundle in the Territory.
 
"Business or Working Days" shall mean those days of the week during which
businesses are generally open, i.e., Monday through Friday, with the exception
of U.S. Federal Holidays.

-27-

--------------------------------------------------------------------------------



"Change of Control" shall mean a change of ownership or control of Licensee or
of its business performing the work that is the subject matter of the Agreement,
such that (i) a single Person having direct or indirect majority ownership or
control of Licensee ceases to have such ownership or control, or (ii) there is a
change of more than fifty percent (50%) in the composition of any group of
Persons having direct or indirect majority ownership or control of Licensee, but
not including changes which merely substitute a Person with another Person under
common ownership or control with the Person removed, or (iii) Licensee sells
substantially all of its business or that portion of its business, or
substantially all of the assets of such business, associated with the subject
matter of the Agreement to a Person unaffiliated with Licensee.
 
"Confidential Information" shall mean all information relating to the Milestones
and the Title or to the business of Licensee, Platinum and their Affiliates,
including without limitation Platinum's involvement with the Title, the terms of
this Agreement or any contract, subcontract or other agreement, relationship or
arrangement relating to services or materials of any nature to be provided with
respect to the Title, the identities of the Persons providing such services and
materials and the terms under which such services or materials are provided or
to be provided, the identity of customers and prospects of Licensee, Platinum or
its Affiliates, development or marketing plans for the Title or for any other
product of Licensee, Platinum or its Affiliates, cost information,
specifications, computer programs and related Source Code and Design
Documentation, engineering notebooks, drawings, patent disclosures and
applications and their status, presentations regarding the Milestones and Title,
market studies, sales information, non-public financial information, and any
other information designated in writing or identified in this Agreement as
confidential.
 
"Customer(s)" shall mean third parties, including, but not limited to, licensed
manufacturers, licensees, retailers, distributors and commercial service
providers (e.g., software customization companies) whom Licensee solicits, with
whom Licensee negotiates, and/or with whom Licensee enters into an agreement for
a Sale Transaction.
 
"Derivative Work" shall mean a work which is based upon one or more preexisting
works, such as, but not limited to a revision, enhancement, modification,
translation, abridgment, condensation, expansion, transfer to another medium, or
any other form in which such preexisting works may be recast, transformed or
adapted, and which, if prepared without authorization of the owner of the
copyright in such preexisting works, would constitute a copyright infringement.
For purposes hereof, Derivative Work shall include any compilation that
incorporates such a preexisting work.
 
"Design Documentation" shall mean the Title's design and all technical
documentation in connection with the Milestones or the Title, including without
limitation, Specifications, designs, descriptions, flow charts, Source Code,
Object Code, data dictionaries, data structure descriptions, file layouts,
schematic diagrams, timing diagrams, circuit layouts, chip plots, chip masks,
drawings and blueprints.
 
"Development Aids" shall mean any device, programming, programming techniques,
trade secrets, documentation, media or other materials, including compilers,
workbenches, programming tools, higher-level or proprietary languages and/or
routing systems used by the developer for the development, maintenance and
implementation of the Deliverable(s) and the Title.

-28-

--------------------------------------------------------------------------------



"Platinum Representative" shall mean Platinum or such other individual or
individuals who may be appointed from time to time in writing to Licensee by
Platinum to coordinate with Licensee or the developer on behalf of Platinum with
respect to this Agreement. The Platinum Representative shall be separate and
apart from the creative director Platinum has a right to appoint pursuant to
Paragraph 11(f)(iii) of the Agreement.
 
"Initial Release" aka "Release" in connection with a specified subject matter
shall mean the first commercial shipment of manufactured units of the Title sold
to the trade for ultimate resale to consumers.
 
"Instructional Materials" shall mean the printed materials intended for customer
or end-user, as may be described if included in the Milestones, including
without limitation user's manuals and instructions for using the Milestones or
Title.
 
"Intellectual Property" in connection with a specified subject matter shall mean
all U.S. and foreign patents, trade secrets, Technology, trademarks, trade
names, copyrights, Moral Rights, designs, rights of publicity, mask work rights,
utility models, and other industrial or intangible property rights of a similar
nature; all grants and registrations worldwide in connection with the foregoing
and all other rights with respect thereto existing other than pursuant to grant
or registration; all applications for any such grant or registration, all rights
of priority under international conventions to make such applications and the
right to control their prosecution, and all amendments, constitutions, divisions
and continuations-in-art of such applications; and all corrections, reissues,
patents of addition, extensions and renewals of any such grant, registration or
right
 
"Intellectual Property Right" shall mean the right to exclude others from access
to or use of Intellectual Property.
 
"Milestone(s), Milestone Deliverable(s), and/or Deliverable(s)" shall mean all
the materials to be delivered to Platinum by Licensee, as set forth in the
Milestone Schedule and/or the Design Document.
 
"Milestone Schedule" shall mean the schedule of development for the Title and
the date of delivery of each segment of development of the Title, i.e., each
Milestone as set forth in the Milestone Schedule as shall be set forth in the
Design Document.
 
"Object Code" shall mean computer instructions, expressed substantially or
entirely in binary form, which are directly executable by a computer after
suitable processing but without intervening steps of compilation or assembly.
 
“OEM” shall mean the Title is combined with one (1) or more PC hardware products
of a third party in a single package for sale in the Territory.
 
"Person" shall mean a natural person, a corporation, a partnership (general or
limited), a joint venture, an association, a trust or any other organization or
entity including a government or political subdivision or any agency or
instrumentality thereof.
 
"Port" means a substantially similar version of a Title for use on another
computer or video game system.

-29-

--------------------------------------------------------------------------------



"Sales Transaction(s)" shall mean the sale and license of the Title (either
directly by Licensee or its Distributors, or indirectly through Customer(s),
including software aggregators) for the purpose of sale and distribution of such
Title in the Territory during the Term.
 
"Source Code" shall mean computer programming code, other than Object Code, and
related documentation and comments which may be printed out or displayed in a
form readable and understandable by a programmer of ordinary skill.
 
"Source Materials" shall mean all Source Code, Object Code, Design Documentation
and Development Aids created or used by Licensee or required by Licensee for the
development, maintenance or implementation of any Milestones or the Title.
 
"Specifications" shall mean the product specifications for the Title (both
creative and technical) to be set forth by the developer in detail in the Design
Document, which shall be subject in all respects to the prior written approval
of Platinum and Licensee.
 
"TDD" shall refer to the technical design review document which is a document
prepared by Licensee or the Developer and submitted to Platinum by Licensee. The
TDD shall describe how each of the key games features of the Title within the
Design Document shall be implemented from a technical perspective. It shall
identify each of the major technical challenges for the Title, clearly describe
the nature of each problem and then proceed to specify and appropriate technical
solution. It shall cover all areas of the game design and production including
programming, art, audio and level design.
 
"Technology" shall mean all discoveries, inventions, trade secrets, writing,
know-how, designs, techniques, methods, formulae, algorithms, procedures and all
knowledge or other information, whether or not the subject matter thereof is
patentable, copyrightable or eligible for mask work protection, which are
incorporated in or used in designing, developing or modifying the Milestones or
the Title or any hardware or software component thereof, or are known or become
known to Licensee and are useful in connection therewith, excluding subject
matter in the public domain as of the date hereof or which hereafter enters the
public domain through no fault of the developer.

-30-

--------------------------------------------------------------------------------

